DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 7, 9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 7, the closest prior art Ihara et al. (PGPUB 20160176131 of record) and Saylor (WO2015179538 of record), fails to disclose in combination with all of the other elements of the claim wherein the concave spherical surface has a radius of curvature of 79.84R and the convex spherical surface has a radius of curvature larger than 66.533R and not larger than 76.769R. Modification of Ihara and/or Saylor to satisfy the specific radii requirements would not be obvious and require a significant amount of experimentation. Ihara teaches specific radii in Table 2 and provides limitations on radii in paragraphs [0160]-[0172]. The difference in radii between Ihara and the instant claims is in the range of 60%-63%. This is larger than what one of ordinary skill would consider for routine experimentation. Further, the Rmin and Rmax tolerances would require consideration. [0160] states that a difference of 3 is optimal, which applicant’s limitations are outside of, but this is in consideration of the much larger radii of Table 2. The optimal difference of radii would have to rediscovered for the smaller radii in the claim. Further, the difference in radii would also be a consideration in heating temperature, time and other manufacturing concern. Therefore, it would not be obvious to adjust the radii of Ihara so significantly and such modifications would require extensive experimentation with no guarantee of success. 
For additional reasons for allowance please see applicant’s remarks dated 6/7/2022 pages 4 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872